Citation Nr: 9922432	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In an October 1998 substantive appeal, the veteran requested 
an appeal hearing before a member of the Board at the central 
office in Washington, D.C.  However, in correspondence dated 
in June 1999, the veteran indicated that he no longer wished 
to have such a hearing; no further requests for hearings have 
been made by the veteran.  Therefore, pursuant to 38 C.F.R. § 
20.704(d), (e) (1998), the veteran's hearing request is 
considered withdrawn.


FINDINGS OF FACT

1.  In an August 1996 Board decision, the Board denied a 
claim for service connection for multiple sclerosis; this 
decision is final. 

2.  Evidence associated with the claims folder since the 
August 1996 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's claim of entitlement to service connection 
for multiple sclerosis is well-grounded.

4.  Medical evidence and opinion establishes that the 
veteran's multiple sclerosis is had initial onset within 
seven years after the veteran's separation from service.



CONCLUSIONS OF LAW

1.  The August 1996 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991).

2.  The evidence received since the August 1996 Board 
decision is new and material, and the veteran's claim for 
service connection for multiple sclerosis is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.07(a)(3) 
(1998).

3.  The veteran's claim of entitlement to service connection 
for multiple sclerosis is well-grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991).

4.  The veteran's multiple sclerosis is presumed to have been 
incurred during his period of active service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1996 Board decision, the Board denied the 
veteran's claim of entitlement to service connection for 
multiple sclerosis.  At present, as the veteran has attempted 
to reopen his claim for service connection, his case is once 
again before the Board for appellate review.  However, 
because the August 1996 Board decision is final, the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the August 1996 final adjudication, the 
additional evidence in the file which is related to this 
issue includes, but is not limited to, various statements 
from the veteran and from former employees, G.A., F.S., G.S., 
and R.K.  Each of these individuals described their 
observations of health problems the veteran manifested in 
1951 or 1952, and each person explained how they were able to 
remember what year they observed such symptoms, even though 
the events occurred more than 40 years ago.  

Additionally, the record includes letters from Robert C. 
Ward, III, D.O, dated in August 1997 and May 1998.  Dr. Ward 
provided an opinion that the evidence of record, when 
reviewed as a whole, established that the veteran had 
symptoms consistent with multiple sclerosis in 1951 and 1952, 
followed by remission.  Dr. Ward generally indicated that it 
is not uncommon for multiple sclerosis to go into remission 
after the original onset of symptoms.  

An August 1997 letter from J. Paul English, M.D., similarly 
reveals that it is not uncommon for multiple sclerosis to go 
into remission after the onset of symptoms of the disease.  
Dr. English opined that it was likely that the veteran's 
multiple sclerosis was present for some time prior to the 
onset of his symptomatology in 1951 and 1952.  Dr. English 
emphasized that the veteran had objective symptoms in 1952, 
which were was observed by him and by Dr. Westfall, and that 
these symptoms were of such severity as to require referral 
to rule out a brain tumor.
In addition, the Board notes that Craig N. Bash, M.D., has 
provided, through the veteran's representative, a June 1999 
opinion that the veteran's symptoms in 1952 were "likely" 
the early manifestations of subsequently diagnosed multiple 
sclerosis.

After a review of the additional evidence submitted 
subsequent to the August 1996 Board decision, the Board finds 
that this evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, this evidence is "new and 
material" as contemplated by law, and provides a basis to 
reopen the veteran's claim of service connection for multiple 
sclerosis.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a).  

Having reopened the claim, the Board first finds that the 
veteran's claim of entitlement to service connection for 
multiple sclerosis is well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991).  The Board will therefore proceed to 
evaluate the veteran's claim on the merits. 

In this regard, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (1998).  In addition, service connection may be 
granted for specific diseases or conditions which are, by 
law, presumed to have been incurred during service if 
manifested to a compensable degree within a specified period 
of time, which is seven years in the case of multiple 
sclerosis.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  A claim may also be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

After a de novo review of the claims file, the Board finds 
that the record contains numerous private medical records 
showing that the veteran currently suffers from multiple 
sclerosis, first diagnosed in about 1978.  The Board finds 
that the medical evidence submitted after the August 1996 
Board decision supports the conclusion that the veteran's 
multiple sclerosis was manifested in 1951 and 1952, less than 
seven years after his discharge from service.  The Board 
further finds that the evidence supports a finding that 
multiple sclerosis was manifested to the required compensable 
degree, as the symptoms were serious enough to required 
diagnostic work-up to rule out a brain tumor, although the 
symptoms thereafter resolved and were absent for many years.  

As the medical evidence establishes that multiple sclerosis 
was manifested within the applicable 7-year presumptive 
period, the veteran has established he is entitled to service 
connection for multiple sclerosis on a presumptive basis.  
See 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.307, 3.309.


ORDER

New and material evidence having been submitted, the claim 
for service connection for multiple sclerosis is reopened.

Entitlement to service connection for multiple sclerosis is 
granted.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

